[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                 FILED
                            No. 08-14373               U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                        Non-Argument Calendar                APRIL 14, 2009
                      ________________________            THOMAS K. KAHN
                                                                CLERK
                    D. C. Docket No. 06-00169-CR-N

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

CHARLES DANIEL CRAIG,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                            (April 14, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Charles Daniel Craig appeals his 180-month sentence for conspiracy to

possess with intent to distribute five kilograms or more of cocaine hydrochloride

in violation of 21 U.S.C. §§ 841(a)(1) and 846 and five counts of using a

communication facility in committing, causing, or facilitating a drug conspiracy in

violation of 21 U.S.C. § 843(b). On appeal, Craig argues that the district court

clearly erred in applying a two-level specific offense characteristic under U.S.S.G.

§ 2D1.1(b)(1) for possessing a firearm. He maintains that weapons recovered

from his residence “were older, garden variety firearms” and that it was clearly

improbable that the weapons were connected to the offense.

      We review “the district court’s application of the Sentencing Guidelines de

novo” and its findings of fact for clear error. United States v. Hall, 46 F.3d 62, 63

(11th Cir. 1995). The offense level for a drug offense is increased by two levels if

“a dangerous weapon (including a firearm) was possessed.” U.S.S.G.

§ 2D1.1(b)(1). “The adjustment [for possessing a weapon] should be applied if the

weapon was present, unless it is clearly improbable that the weapon was

connected with the offense.” U.S.S.G. § 2D1.1, comment. (n.3). “Once the

prosecution has shown by a preponderance of the evidence that the firearm was

present at the site of the charged conduct, the evidentiary burden shifts to the




                                          2
defendant to show that a connection between the firearm and the offense is clearly

improbable.” Hall, 46 F.3d at 63.

      Upon review of the record and consideration of the parties’ briefs, we

discern no error. The evidence at trial established that the firearms were present at

Craig’s residence, where he received large quantities of cocaine on numerous

occasions. Because Craig failed to show that a connection between the weapons

and the offense was clearly improbable, the district court did not clearly err in

applying the two-level specific offense characteristic under U.S.S.G.

§ 2D1.1(b)(1). Accordingly, we affirm.

      AFFIRMED.




                                          3